Citation Nr: 0209939	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  96-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a calcaneal stress fracture of the left foot, for the period 
from March 1, 1996, to January 5, 2000. 

2.  Entitlement to an evaluation in excess of 20 percent for 
a calcaneal stress fracture of the left foot, for the period 
beginning January 6, 2000.

3.  Entitlement to service connection for a right foot 
disorder secondary to the service connected calcaneal stress 
fracture of the left foot.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, C.C., and L.E.


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal in part from an April 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In the April 1996 rating decision a 10 percent 
disability evaluation was awarded for a calcaneal stress 
fracture of the left foot, effective from March 1, 1996.  
Subsequently, in May 1996, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a psychiatric disorder.  The 
veteran appealed both determinations in July 1996.  

In a September 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
right foot disorder.  Subsequent documents submitted by the 
veteran along with statements made by him at an October 1996 
personal hearing at the RO, have collectively been construed 
as a timely notice of disagreement on the right foot 
disability claim.  The RO did not address the right foot 
disability claim in a Supplemental Statement of the Case 
until October 1997, nor was the veteran informed of his 
substantive appeal rights on that issue.  It has been 
determined that the particular circumstances of the case 
warrant the conclusion that a timely substantive appeal has 
been submitted on the claim of service connection for a right 
foot disability.  

In April 1998 the Board remanded the case to the RO for 
further clinical information and development.  In a February 
2000 rating decision the RO granted service connection for 
anxiety disorder, evaluated as 30 percent disabling.  In 
August 2000 the veteran disagreed with the 30 percent 
disability evaluation for anxiety disorder, and in September 
2000 a substantive appeal was received.  

In a September 2000 statement it was indicated on the 
veteran's behalf that he would be satisfied with a 50 percent 
disability evaluation for his service connected anxiety 
disorder.  In February 2002, the RO awarded a 20 percent 
disability evaluation for a calcaneal stress fracture of the 
left foot effective from January 6, 2000; and a 50 percent 
disability evaluation for anxiety disorder.  

It has specifically been acknowledged on the veteran's behalf 
that the award of a 50 percent disability evaluation for 
anxiety disorder would satisfy his claim.  In this regard, 
the Board considers the February 2002 RO award of a 50 
percent disability evaluation for anxiety disorder as 
satisfaction of his appeal on that issue.  

It is noteworthy that in correspondence dated February 12, 
2002, and received February 19, 2002, the veteran's 
representative addressed the veteran's left foot increased 
evaluation claim, but not his claim for an increased 
evaluation for a psychiatric disability.  In statement in 
support of claim dated February 25, 2002, and received March 
5, 2002, the veteran indicated his desire for an increased 
evaluation for his anxiety disorder.  A notice of 
disagreement is considered a written communication from a 
claimant or representative expressing dissatisfaction or 
disagreement with an adjudicative determination.  See 
38 C.F.R. § 20.201. The veteran's February 2002 statement is 
therefore construed by the Board as a new claim for an 
increased evaluation for anxiety disorder and not a 
continuation of his appeal.  

In addition, the veteran's current and former representatives 
have expressed disagreement with the August 2000 RO denial of 
entitlement to a clothing allowance.  In February 2002 the 
veteran also submitted a claim for increased compensation 
based on individual unemployability.  The issues of 
entitlement to an increased evaluation for anxiety disorder, 
entitlement to clothing allowance, and individual 
unemployability are referred to the RO for necessary 
development and action.  

The remaining issues for consideration by the Board are an 
increased evaluation for a calcaneal stress fracture of the 
left foot, and service connection for a right foot disorder 
secondary to the service connected calcaneal stress fracture 
of the left foot.  


FINDINGS OF FACT

1.  From March 1, 1996 to January 5, 2000 the calcaneal 
stress fracture of the left foot was not productive of more 
than a moderate left foot injury.

2.  From January 6, 2000 the calcaneal stress fracture of the 
left foot is not productive of more than a moderately severe 
left foot injury.  

3.  A chronic right foot disorder is not shown during service 
or within one year after service, and is not shown to be 
etiologically related to a service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
calcaneal stress fracture of the left foot from March 1, 1996 
to January 5, 2000 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71, Diagnostic Code 5284 (2001).  

2.  The criteria for a rating in excess of 20 percent for a 
calcaneal stress fracture of the left foot from January 6, 
2000 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71, Diagnostic Code 5284 (2001).  

3.  A right foot disorder was not incurred in or aggravated 
by military service; nor may it be presumed to have been so 
incurred or aggravated; and it is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1153, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claims of an increased evaluation 
for a calcaneal stress fracture of the left foot, and a right 
foot disorder secondary to the service connected calcaneal 
stress fracture of the left foot, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes service medical records, VA 
treatment records, along with private treatment records.  
Furthermore, the veteran has been afforded VA medical 
examinations to both evaluate as well as address any 
etiological relationship between his foot disorders.  With 
regard to providing assistance to the veteran it is also 
noted that he has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection and increased evaluations.  The 
discussions in the rating decisions and statements of the 
cases have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  All information requested in the April 1998 Board 
remand has been obtained and the veteran has submitted 
additional medical records in conjunction with information 
requests from the RO.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.   Where a veteran served ninety (90) days 
or more during a period of war, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service. 
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).  

It has also been determined that service connection may be 
granted for non-service connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In Allen, it was held that a 
veteran is entitled to service connection for an increment in 
severity of a nonservice-connected disability attributable to 
a service- connected disability.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.   

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The veteran's calcaneal stress fracture of the left foot 
disability has been rated under Diagnostic Code 5284, other 
foot injuries.  Under these rating criteria a 10 percent 
disability rating is appropriate for "moderate" foot 
injuries; a 20 percent disability rating is appropriate if 
such foot injuries are "moderately severe"; and a 30 percent 
rating is available for "severe" foot injuries."  

As indicated previously, in April 1996 the RO awarded a 10 
percent disability evaluation for a calcaneal stress fracture 
of the left foot from March 1, 1996; and in February 2002, a 
20 percent evaluation was awarded effective from January 6, 
2000.  


I.  A Calcaneal Stress Fracture of the Left Foot evaluated as 
10 percent disabling from March 1, 1996 to January 5, 2000

A calcaneal stress fracture of the left foot was shown during 
service.  Post-service medical records reveal complaints of 
left heel pain while walking.  The postservice records also 
show pes planus of the left foot, along with treatment for 
instability and degenerative arthritis of the left ankle.  

At a March 1996 VA medical examination of the feet, the 
veteran complained that he had progressive pain in the left 
foot over several years.  It was also reported that he had 
left ankle instability and that he wore a left ankle brace.  
The medical examination revealed tenderness over the (left) 
heel region and some (left foot) callus buildup.  The 
veteran's gait was described as satisfactory.  An X-ray of 
the left foot revealed no abnormality.  The diagnosis was 
history of stress fracture of the heel.  

A VA medical examination in December 1996 revealed the 
veteran's complaints of radiating left heel soreness with 
prolonged standing.  A slight left limp was reported.  An X-
ray of the left foot revealed small bony spurs arising from 
the left calcaneus.  The diagnostic impression was status-
post fracture of the left heel with some residual tenderness 
and mild degenerative process.  

In May 1998 a private physician revealed physical findings 
primarily related to the left ankle not the left calcaneus.  
At a January 1999 VA medical examination it was noted that 
there was no swelling of the left foot.  An X-ray of the left 
foot showed no changes since December 1996.  

From March 1, 1996 to January 5, 2000, the clinical data 
reveals the veteran's continued complaints of left heel pain 
and findings of left heel tenderness.  In addition, a VA X-
ray has confirmed some spurring in the left calcaneus, 
described as a mild degenerative process.  The veteran walks 
with a limp and he wears an ankle brace.  While significant 
disablement can apparently be related to the left calcaneal 
stress fracture, it is noted that other left foot pathology 
is also existent.  The clinical data also reveals instability 
and degenerative changes of the left ankle, and left foot pes 
planus.  These disabilities are not service connected 
disorders nor are they shown to be related to the service 
connected left calcaneal fracture. The calcaneal stress 
fracture of the left foot is productive of some disablement, 
but on its own from March 1, 1996 to January 5, 2000, the 
disability is not shown to equate to more than moderate left 
foot impairment and a 10 percent disability evaluation.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45,4.59 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the pertinent evidence does not 
show additional functional loss due to pain so as to result 
in more than moderate left foot disability.  While the Board 
acknowledges the veteran's complaints of left foot pain, the 
Board believes that such pain would be fully contemplated by 
a 10 percent rating for moderate foot disability under Code 
5284.  

The Board has considered the veteran's testimony and it must 
be concluded that overall his disability picture at the time 
does not approximate the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7.  This case also 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization, requiring 
consideration on an extra-schedular basis.  38 C.F.R. § 3.321 
(b).  


II.  A Calcaneal Stress Fracture of the Left Foot Evaluated 
as 20 Percent Disabling from to January 6, 2000


A VA podiatry clinic record dated January 6, 2000 shows that 
the veteran received treatment for bilateral ankle problems.  
It was reported that he had bilateral ankle instability with 
bilateral posterior tibial tendon dysfunction, right worse 
than left.  The diagnostic assessment was bilateral ankle 
instability.  In a February 2000 VA physical therapy record 
it was revealed that the veteran had had falls due to ankle 
instability and that he had "moderately severe flat foot."  
Orthotics were prescribed.  At a February 2002 VA medical 
examination it was reported that the veteran had ankle 
instability and that he wore an ankle brace.  The physical 
examination revealed that the veteran was unable to perform 
toe-heel walking due to instability of the heel and arches.  

With respect to the calcaneal stress fracture of the left 
foot from to January 6, 2000, the veteran has been awarded a 
20 percent disability evaluation for a moderately severe left 
foot injury under Diagnostic Code 5284.  A review of the 
clinical data shows left foot pathology primarily unrelated 
to the service-connected residuals of the left calcaneal 
fracture.  The current clinical data does not reveal service-
connected pathology that equates to more than a moderately 
severe left foot injury.  The evidence also does not show 
additional functional loss due to pain so as to result in 
more than moderately severe left foot disability, and any 
pain would certainly be fully contemplated by the 20 percent 
rating for moderately severe foot disability under Code 5284.  
DeLuca, supra.  This case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, requiring consideration on an 
extra-schedular basis.  38 C.F.R. § 3.321 (b).  


III.  A Right Foot Disorder Secondary to the Service 
Connected Calcaneal Stress Fracture of the Left Foot

The entire service medical records are negative for any 
complaints or findings referable to a right foot or ankle 
disorder or a left ankle disorder.  

A service pre-induction medical examination in February 1966 
shows an abnormality of the feet, identified as pes planus.  
Shortly after entrance onto active service, in April and May 
1966, the veteran received treatment for sore feet after 
marching and possible falling arches.  Pes planus of the left 
foot was reported in April 1966.  The veteran was afforded 
arch supports for buildup of his boots.  In May 1966 he 
received treatment for the service connected left calcaneal 
fracture.  Service separation records show that the veteran 
reported that he had or had had foot trouble.  The service 
separation physical examination was negative for any 
abnormalities of the feet.  

Post-service private clinical records in May 1979 reveal the 
veteran's complaints of pain in the feet.  At a VA medical 
examination in September 1979, it was reported that the 
veteran had a three to four year history of pain in the 
(left) heel.  1st to 2nd degree flat foot was reported.  At a 
private medical examination in March 1980 left pes planus was 
reported.  

VA clinical records in 1991 reveal the veteran's complaints 
of ankle instability and findings showing degenerative joint 
disease on the right ankle.  At a VA medical examination in 
May 1996, it was reported that the veteran had left ankle 
instability and that he wore a left ankle brace to prevent 
foot drop.  It was indicated that diabetic neuropathy 
contributed to his left foot problems.  In a July 1996 VA 
clinical record it was reported that the veteran's probable 
degenerative changes in the right ankle were secondary to the 
left ankle.  

A VA medical examination was performed in December 1996.  The 
veteran complained of right ankle instability.  It was 
reported that the veteran had pes planus, increased laxity of 
the (right) ankle, and that he appeared to have a chronic 
(right) ankle sprain.  The physician opined that with the 
history of bilateral pes planus and chronic ankle sprains, 
the veteran's left heel might be a contributing factor but he 
did not feel that it was the sole or major contributing 
factor to the veteran's bilateral pes planus and chronic 
ankle sprains.  

In a May 1998 statement from a private physician, it was 
reported that the veteran had had instability of the left 
ankle secondary to an injury during service.  The physician 
went on to state that subsequently the veteran had developed 
instability of the right ankle that was felt secondary to 
chronic wear and tear and change mechanics of walking of his 
left ankle.  A physical examination revealed tenderness to 
palpation on the right ankle.  The diagnostic impression was 
instability of both ankles of many years.  Subsequent VA 
medical records reveal treatment for osteoarthritis and 
ligamentous instability of both ankles.  

In January 1999 a VA physician reported the veteran had 
history of a (right) calcaneal stress fracture.  The 
physician opined that the veteran's ankle pain was more 
readily attributable to pes planus and an altered gait than 
to the calcaneal stress fracture in 1966.  In a late January 
1999 addendum the same physician corrected his previous 
report, and indicated that the veteran's service connected 
foot was his left not his right.  The diagnosis was history 
of left ankle calcaneal stress fracture; history compatible 
with right overuse synovitis due to altered gait with acute 
stress fracture of left ankle; pes planus.  The physician 
further opined that the right ankle pain was more 
attributable to pes planus and altered gait right, and that 
the right ankle disability was not caused by the left ankle 
stress fracture.  

In a December 2000 statement a private physician reported 
that veteran had ankle difficulty and that he wore bilateral 
rigid plastic braces secondary to instability of his ankles 
that caused falls.  It was reported that he had suffered an 
injury to his left ankle during service that resulted in 
overcompensation of his right ankle, which resulted in 
deterioration of his right and left ankles.  It was opined 
that the condition was service connected.  Subsequent VA 
clinical medical records reveal ongoing treatment for 
bilateral ankle pain and instability. 

Pursuant to the benefit of the doubt standard set forth in 38 
U.S.C.A. § 5107(b), after consideration of all the evidence 
and material of record, where there is an approximate balance 
of the positive and negative evidence, reasonable doubt is 
resolved in the veteran's favor.  In other words, only an 
approximate balance of the positive and negative evidence is 
required for a veteran to prevail.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In addition, adjudicators may 
consider only independent medical evidence to support their 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The Board has reviewed the entire evidentiary data of record 
and concludes that the preponderance of the evidence is 
against a finding of service connection for a right foot 
disability.  

Service medical records reveal treatment for the veteran's 
complaint of sore feet, and at separation from service a 
medical history reveals the veteran's report that he had or 
had had foot trouble.  It is important to note though that 
with respect to the service separation acknowledgment of foot 
trouble, a left calcaneal foot fracture was reported during 
service, and there is evidence of pre-existing left pes 
planus.  The service medical records, to include the service 
separation physical examination report are entirely absent 
for any complaints or findings specifically referable to the 
veteran's right foot or ankle.  In addition, there are no 
interim post-service medical findings regarding the right 
foot or ankle, and a complaint of pain in both feet is first 
reported in 1979, approximately 11 years after the veteran's 
service.  Degenerative changes in the right ankle were 
reported in 1991.  In this regard it must be concluded that 
the service complaint of sore feet to include any evidence of 
right foot pathology, was indeed acute and transitory, and 
that a chronic right foot disorder was not shown during 
service or within one year after service or for many years 
after the veteran's period of service for that matter.  

It is maintained by and on behalf of the veteran that his 
current right foot or ankle disability is proximately due to 
or the result of his service connected left calcaneal 
fracture.  In support of the veteran's contention are 
statements submitted from a private physician who adamantly 
maintains that the veteran's right ankle disability is 
service connected, and is in actuality the result of 
mechanical overuse of the right ankle due to the left ankle 
injury sustained in service.  

As indicated previously, the only injury shown to the left 
foot during service was the left calcaneal stress fracture.  
There is absolutely no service medical evidence that suggests 
or indicates an injury was sustained to the left ankle as 
reported by the private physician.  In this regard it should 
be noted that there is also no indication from the record 
that the aforementioned private physician had access to the 
veteran's service medical records.  Without further 
explanation by the physician, it is apparent that his medical 
opinion regarding an etiological relationship was based 
purely on medical history related by the veteran.  It is not 
shown that the veteran sustained a left ankle injury in 
service, and clearly the factual record contradicts the 
private physician's opinion.  The private physician's 
statement therefore lacks reliability.  See LeShore v. Brown, 
8 Vet. App. 406 (1995) (unenhanced medical information 
recorded by a medical examiner).  

Furthermore, the Board is not required to accept the medical 
authority supporting a claim, it must provide its reasons for 
rejecting such evidence and, more important, must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  There is medical evidence that contradicts 
the etiological theory advanced by the veteran's private 
physician.  A VA physician has specifically attributed the 
veteran's right foot and ankle disabilities to an altered 
gait pattern and pes planus.  This medical evidence is based 
on a factual medical history regarding the veteran's left 
calcaneal fracture that occurred in service.  No other 
persuasive etiological medical evidence is offered in the 
veteran's favor.  As a result, the Board concludes that the 
VA medical opinion carries more weight than the clinical 
evidence advanced by the veteran which is not seen as 
reliable.  

It is noteworthy that in part a VA physician has attributed 
the veteran's right foot and ankle disablement to pes planus.  
Pes planus was reported prior to the veteran's induction into 
service and possible falling arches and sore feet were 
reported during service.  At one point, the veteran received 
arch supports for his boots.  As previously indicated though, 
while foot trouble was reported at discharge from service, 
specificity with regard to the type of foot problem or when 
it occurred was not indicated.  No abnormalities of the feet 
were noted on physical examination at separation from 
service.  Furthermore, any postservice physical findings 
referable to pes planus were not reported until 1979.  At 
that time no right foot or ankle pathology was etiologically 
related to the pes planus.  

In this regard the Board concludes that any treatment or 
complaint of pes planus during service must have been a 
temporary or intermittent flare-up of the preexisting 
disease, not sufficient to be considered aggravation in 
service.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
Further, all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service do not show an increase in severity of 
pes planus during service.  38 C.F.R. § 3.306(b). In 
addition, with respect to the assertion of aggravation of 
nonservice-connected condition by a service- connected 
condition, pursuant to Allen, no etiological 
relationship is shown between the service connected residuals 
of a left calcaneal fracture and a right foot disorder.  



ORDER

The appeals are denied.  



		
	Jason R. Davitian
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

